Citation Nr: 0003050	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-49 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Benjamin Rivalta Lopez, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  The appellant is the veteran's widow.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in San Juan, Puerto Rico 
(hereinafter RO).


FINDINGS OF FACT

1.  The veteran died at the age of 76 years in October 1994.  
The cause of death as reported on the death certificate was 
sepsis, due to or as a consequence of acute myocardial 
infarction.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disorder.

3.  The record contains no competent evidence that the 
veteran had sepsis or a heart disorder during active military 
service.

4.  The record contains no competent medical evidence of a 
nexus between the veteran's death and any inservice disease 
or injury, to include any exposure to mustard gas.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In the absence of such evidence, the regulations 
require a showing that a service-connected disability caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 
(1999).  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. 
§ 5107(a) (West 1991).  Moreover, the Court has stated that 
"[t]he quality and quantity of the evidence required to meet 
this statutory burden . . . will depend upon the issue 
presented by the claim."  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  Where the issue in a case is factual, 
competent lay evidence may suffice; however, "where the 
determination involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Id. at 93.  
The appellant contends that service connection is warranted 
for the veteran's cause of death as his death was caused by 
exposure to mustard gas while in service.  This theory of 
entitlement involves medical causation and therefore 
appellant is required to present "competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' . . 
. ." to establish a well-grounded claim.  Id.  

For claims based on disabilities resulting from exposure to 
mustard gas and/or Lewisite, 38 C.F.R. § 3.316 (1999) 
provides that full-body exposure to the specified agents 
during active military service with the subsequent 
development of specified conditions is sufficient to 
establish service connection for those conditions, provided 
that the condition is not due to the veteran's own willful 
misconduct and there is no affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  Full-body 
exposure to sulfur mustard during service with a chronic form 
of bronchitis, emphysema, or chronic obstructive pulmonary 
disease is sufficient to establish service connection for 
those conditions.  Id.  

The veteran died at the age of 76 years in October 1994.  The 
cause of death as listed on the death certificate was sepsis, 
due to or a consequence of an acute myocardial infarction.  
At the time of the veteran's death, service connection was 
not in effect for any disorder.  At autopsy, the pathologic 
findings included suppurative bronchopneumonia by Klebsiella 
pneumonia, hypertensive disease, severe ischemic heart 
disease, diabetic neuropathy, and obstructive uropathy 
secondary to benign prostatic hypertrophy.

Due consideration has been given to the appellant's 
contentions.  However, the appellant's statements are not 
competent evidence to establish the cause of the veteran's 
death.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit, 5 Vet. App. at 93.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  Id.  
There is no evidence of record that the appellant is 
competent to make a medical determination as to the cause of 
the veteran's death.  

The veteran's service medical records are not available and 
are presumed destroyed in a fire at the National Personnel 
Records Center in 1973.  The fact that the veteran's service 
medical records are not available is not fatal to the 
appellant's claim.  Smith v. Derwinski, 2 Vet. App. 147 
(1992).  The appellant can submit alternative medical 
evidence associating his terminal disease to service, to 
include any exposure to mustard gas.  However, the appellant 
has failed to do so.  

The appellant testified at a personal hearing before the RO 
in May 1999, that subsequent to service discharge, the 
veteran had bronchial asthma.  Prior to his death, the 
veteran experienced vision problems, diabetes mellitus, and 
respiratory disorders, to include pneumonia.  The appellant 
had no first hand knowledge of any exposure the veteran may 
have had to mustard gas while in service.  

The appellant's representative submitted Material Safety Data 
Sheet on distilled mustard dated in 1996, and the report from 
the U.S. Senate Committee on Veterans' Affairs dated in 1994.  
Medical treatise evidence will be sufficient to well ground a 
claim if it discusses the plausibility of a link; speculative 
generic statements are insufficient.  Wallin v. West, 11 Vet. 
App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  The 
Board finds the submitted reports to be those of the latter 
type of evidence, and therefore, they fail to provide the 
necessary nexus between any exposure the veteran may have had 
in service to the cause of his death.

The cause of the veteran's death is not among those diseases 
listed for which service connection can be presumed under 38 
C.F.R. § 3.316.  The medical evidence of record fails to link 
the veteran's death to service or to any incident therein, to 
include any exposure to mustard gas, despite the appellant's 
assertions that such a causal relationship exists.  As there 
is no medical evidence which provides the required nexus 
between military service and the veteran's death, service 
connection for the cause of the veteran's death is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

